In a criminal action, the defendant appeals from an order of the Supreme Court, Queens County, dated June 20, 1963, which denied his motion to obtain a transcript of the stenographic minutes of the trial upon which he was convicted in the former County Court of said county on November 29, 1956. . Appeal dismissed. Defendant has requested that his motion be treated as an application for a writ of error coram nobis, which would make the order appealable. This cannot be done, since the relief sought furnishes no basis for a coram nobis application. The order is not appealable; it does not fall within the limitations and requirements of section 517 of the Code of Criminal Procedure and other applicable provisions of law. Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.